On the ruins of a world ravaged by the Second World War, 51 countries decided to give humankind a forum for voicing opinions again and came together to proclaim the values enshrined in the Charter: dignity, human rights, equality, justice, tolerance and peace.
It is fitting that we celebrate the seventieth anniversary of our Organization, which has achieved so much. It would be difficult to imagine a world without the United Nations. It has contributed to reducing poverty in a great many countries, and it has achieved its primary goal: our generation is the first one not to have lived through a world war. However, if we wish to make an honest assessment we also need to be critical.
Today, close to 120,000 soldiers are currently active in United Nations peacekeeping missions. That means that the crises and the wars which ravage the world are still far too many in number. Today we have 60 million displaced persons worldwide, which is more than at any time since the United Nations was founded. Not only have we not made sufficient progress when tackling certain problems, but we have created new ones ourselves, such as global warming.
Even though we might not like to admit this, we must recognize that our behaviour continues to be marked by major inconsistencies. I should like to offer two examples of that. First, many countries continue to live in abject poverty when they have a wealth of natural resources. Secondly, we are concerned about movements of mass migration, yet, by causing global
warming, we are depriving entire populations of the basic conditions they need in order to remain where they are.
Let us ask ourselves why so many educated young people wish to leave their own countries. This concerns not only developing countries but also a considerable number of European States as well. We must acknowledge that we have not yet succeeded in achieving anything close to a fair global distribution of wealth, nor have we succeeded in establishing the rule of law as the norm. Corruption remains endemic.
We have to admit that we have not yet succeeded in combining growth with the protection of our environment. Furthermore, all too often national interests impede the formulation of joint responses. I am thinking here specifically of the refugee crisis in the Middle East and in Europe. Faced with such major flows of migrants, the solutions can only be joint ones. If we each continue to look after our own interests, we will all lose out in the end — the migrants will lose out, and the solidarity between States will fall by the wayside. If we fail to protect human dignity, we do ourselves a disservice, because to betray one’s own values is to betray oneself. I say once again, therefore, that the refugee crises require responses based on solidarity.
One cannot ask Turkey, Jordan or Lebanon to take in all the refugees fleeing the civil war in Syria. These countries have already done so much, such admirable work, which has received too little recognition thus far. Similarly, it is not possible to ask a few European countries to take in all of the refugees. We will all be judged on how we respond to this traumatic humanitarian challenge.
Here we face yet another inconsistency. If countries seek answers to such large-scale phenomena as the current migration movements in an individualistic way, without coordinating, everything will be brought to a standstill. Human beings are not free from inconsistencies, none of us are. To some extent at least, that is part of human nature. However, when it comes to the actions of Governments, States and communities of States, we must strive to minimize such inconsistencies. As we all know, in order to address poverty, the challenges of migration, conflicts, terrorism, organized crime and climate change, collective action is vital.
The United Nations is more necessary than ever. What we require is a strong United Nations for a better world. To that end, we need to focus on three priorities.
The ambitious 2030 Agenda for Sustainable Development (resolution 70/1) that we have just adopted is a huge step forward. We need to continue to impart this momentum by achieving an ambitious agreement at the twenty-first session of the Conference of the Parties to the United Nations Framework Convention on Climate Change in Paris.
As for the peace and security pillar, it affords us an opportunity to strengthen the United Nations, especially with regard to the protection of the civilian population. Switzerland is convinced that one cannot resolve a conflict through a purely military approach. The United Nations must base each of its actions on a political strategy aimed at finding a lasting solution to the conflict. That self-evident truth was apparent during the various peace and dialogue processes conducted in Geneva on Syria, Libya, Iran and Yemen.
As for the review of Security Council resolution 1325 (2000), Switzerland will continue its effort to promote the participation of women in peace processes. We must also grant women more responsibility when it comes to security-related issues. Their involvement contributes to the duribility of peace agreements by expanding the agenda of negotiations and by improving the population’s commitment to such agreements.
The United Nations will review its global counter- terrorism strategy during the summer of 2016. The implementation of this strategy is a priority for Switzerland, especially the parts relating to terrorism prevention and respect for human rights and international humanitarian law.
Finally, Switzerland is also convinced that a strong United Nations is a United Nations capable of taking action and decisions when international peace and security are under threat. In this connection, we reiterate our long-standing call to the members of the Security Council not to block or vote against any resolution aimed at preventing or putting an end to crimes of genocide, crimes against humanity or war crimes.
Human rights are the third pillar of the United Nations. Here, Switzerland is proud to be seeking election to the Human Rights Council for the 2016-2018 term. Switzerland’s priorities on human rights are the
abolition of the death penalty, the implementation of the prohibition of torture, the promotion of women’s and children’s rights, and the protection of human rights defenders. It is also essential that the perpetrators of human rights violations be brought to justice. Switzerland here wishes to recall the important role played by the International Criminal Court in the fight against impunity.
As far as the humanitarian system is concerned, it has clearly reached its limits as a result of the growing number, longer duration and increasing complexity of crises. So far this year, 82 million people have required immediate humanitarian assistance. That is an unprecedented number. The World Humanitarian Summit, which is to be held in Istanbul in May 2016, will afford us an opportunity to improve the efficiency of the humanitarian system in order to enable it to better and more effectively respond to victims’ needs.
In December, Geneva will host the thirty-second International Conference of the Red Cross and Red Crescent. That will be an important opportunity to make progress towards the creation of an institutional framework in which to discuss how we can improve compliance with international humanitarian law.
Let us continue to work together to build a modern and effective United Nations by reforming its governance. In this context, Geneva, as one of the main centres of global governance, has an essential role to play. The United Nations can count on the full support of my country, Switzerland, to strengthen it during the next 70 years.